DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US 8,335,545) in view of Doezema (USPUB 2013/0143519).


As to Claim 2, Ham discloses a docking station to charge a battery of a wearable electronic device, the docking station comprising: a base to support the docking station on a support surface, the base having a top side and a bottom side opposite the top side (Figure 6A.  Element 608); and a charge station extending upward from a top side of the base, the charge station extending along a plane that is perpendicular to a plane along which the base extends (Vertical part that Element 632 rests on).  Ham does not expressly disclose the charge station having a cylindrical charge surface to engage the wearable electronic device when the wearable device is supported on the base with the wearable electronic device around the charge station, the charge station including a magnetic charger to wirelessly charge the battery of the wearable electronic device when the wearable electronic device is engaged with the charge surface.  Doezema discloses the charge station having a cylindrical charge surface to engage the wearable electronic device when the wearable device is supported on the base with the wearable electronic device around the charge station, the charge station including a magnetic charger to wirelessly charge the battery of the wearable electronic device when the wearable electronic device is engaged with the charge surface (Figure 8, and Paragraph 97).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Doezema’s watch holding charger, and add it to the device of Ham, in order to allow supporting of a watch to be charged, and to not cause physical stress against the natural ergonomic design of the article.
   
As to Claim 3, Ham and Doezema disclose the dock of claim 2, wherein the charge station has a circular cross- section (Doezema Figure 8).  

As to Claim 4, Ham and Doezema disclose the dock of claim 2, wherein the charge station has a diameter that corresponds to a body part upon which the wearable electronic device is to be worn (Doezema Figure 8).  

As to Claim 5, Ham and Doezema disclose the dock of claim 4, wherein the body part is a human wrist (Doezema Figure 8).    

As to Claim 6, Ham and Doezema disclose the dock of claim 2, wherein the charge station has a shape corresponding to a wrapped watch band (Doezema Figure 8).   

As to Claim 7, Ham and Doezema disclose the dock of claim 2, wherein the wearable electronic device is a smart watch (Doezema Paragraph 52).  

As to Claim 8, Ham and Doezema disclose the dock of claim 2, further including circuity in the base to deliver current to the charge station (Ham Column 3, lines 28-32, and Doezema Paragraph 97).

As to Claim 9, Ham and Doezema disclose the dock of claim 2, wherein the top side of the base is concave (Doezema Figure 8).  

As to Claim 10, Ham and Doezema disclose the dock of claim 2, further including an indicator to generate an indication when the wearable electronic device and the magnetic charger are operationally coupled (Doezema Paragraph 99).  

As to Claim 11, Ham and Doezema disclose the dock of claim 10, wherein the indicator is to generate an indication of a charging status (Doezema Paragraph 99).    

As to Claim 12, Ham and Doezema disclose the dock of claim 2, further including an outlet on the bottom side (Doezema Figure 7K).  

As to Claim 13, Ham discloses a dock for charging a battery of a wearable electronic device, the dock comprising: a base having a top side and a bottom side opposite the top side, the bottom side to engage a support surface to support the dock; a charging station extending from the top side of the base (Figure 6A, Element 608, and Vertical part that Element 632 rest on).  Ham does not expressly disclose the charging station having a circular cross-section, the charging station having a charging surface to be engaged by the wearable electronic device while the wearable device is disposed around the charging station, the charging station including an inductive charger to wirelessly charge the battery of the wearable electronic device while the wearable electronic device is disposed around the charging station.  Doezema discloses the charging station having a circular cross-section, the charging station having a charging surface to be engaged by the wearable electronic device while the wearable device is disposed around the charging station, the charging station including an inductive charger to wirelessly charge the battery of the wearable electronic device while the wearable electronic device is disposed around the charging station (Figure 8 and Paragraph 97).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Doezema’s watch holding charger, and add
it to the device of Ham, in order to allow supporting of a watch to be charged, and to not cause
physical stress against the natural ergonomic design of the article.

As to Claim 14, Ham and Doezema disclose the dock of claim 13, wherein the wearable electronic device is a smart watch (Doezema Paragraph 52).  

As to Claim 15, Ham and Doezema disclose the dock of claim 13, further including circuity in the base to deliver current to the charging station )Ham Column 3, lines 28-32, and Doezema Paragraph 97).  

As to Claim 16, Ham and Doezema disclose the dock of claim 13, wherein the top side of the base is concave (Doezema Figure 8).     

As to Claim 17, Ham and Doezema disclose the dock of claim 13, further including an indicator to generate an indication of charging (Doezema Paragraph 99).     

As to Claim 18, Ham discloses a dock for charging a battery of a wearable electronic device, the dock comprising: a base to support the docking station on a support surface; a post extending upward from the base; and a charging station disposed over the base (Figure 6A, Element 608, and Vertical part that Element 632 rests on).  Ham does not expressly disclose the charging station having a charging surface to be engaged by the wearable electronic device, the charging station including an inductive charger to wirelessly charge the battery of the wearable electronic device while the wearable electronic device is on the charging surface, the charging station having a circular trapezoidal cross-section that corresponds to a body part upon which the wearable electronic device is to be worn.  Doezema discloses disclose the charging station having a charging surface to be engaged by the wearable electronic device, the charging station including an inductive charger to wirelessly charge the battery of the wearable electronic device while the wearable electronic device is on the charging surface, the charging station having a circular cross-section that corresponds to a body part upon which the wearable electronic device is to be worn (Figure 8, and Paragraph 97).  Neither Ham nor Doezema expressly disclose a circular trapezoidal cross-section, however changing the size and shape only requires routine skill in the art, and one having ordinary skill in the art would adjust the size and shape to fit the device. It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Doezema’s watch holding charger, and add it to the device of Ham, in order to allow supporting of a watch to be charged, and to not cause physical stress against the natural ergonomic design of the article.


As to Claim 19, Ham and Doezema disclose the dock of claim 18, wherein the charging station has a shape corresponding to a watch band wrapped around a wrist (Doezema Figure 8).     

As to Claim 20, Ham and Doezema disclose the dock of claim 18, wherein the wearable electronic device is a smart watch (Doezema Paragraph 52).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859